TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00229-CR



                               Santos L. Contreras, Appellant

                                               v.

                                 The State of Texas, Appellee



   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
       NO. 2001-208, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Santos L. Contreras seeks to appeal the district court’s denial of his request for a

judgment nunc pro tunc awarding him additional jail time credit. An appeal does not lie from this

order. See Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.);

Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. ref’d). Appellant’s remedy is to seek

relief by writ of mandamus. Ex parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim. App. 2004).

              The appeal is dismissed.



                                            ___________________________________________

                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 24, 2007

Do Not Publish